By the COURT.
The complaint charges that the plaintiff delivered to the defendants certain shares of stock to be by them sold on commission for and on account of the plaintiff; that the defendants did sell the stock so delivered to them for the plaintiff, and that after deducting defendants ’ commission there remains due to the plaintiff of the proceeds of the sale four thousand two hundred and twenty-seven dollars and forty-two cents.
The court below found the fact to be that the plaintiff did not at any time deliver to the defendants, or to either of them, any of the stock mentioned, to be by them sold for or on account of the plaintiff; and as we find in the record sufficient evidence to sustain that finding, it is unimportant to inquire whether the defendant Wetmore was or was not a partner of the defendant Mould. The substantive fact on which the cause-of action stated in the complaint depends being found against the plaintiff, on evidence sufficient to sustain the finding, judgment was properly given for defendants.
Judgment and order affirmed.